Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 1 of 10 PageID #: 363




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


 LAUREN BERTRAM, ET AL                                  :            CIVIL ACTION NO. 19-01478


 VERSUS                                                 :            JUDGE JAMES D. CAIN, JR.

 PROGRESSIVE SOUTHEASTERN
 INSURANCE CO., ET. AL.                                 :            MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING AND ORDER


         Before the court is a Motion for Attorney Fees [doc. 25] and a Motion for Contempt and

 Discovery Sanctions [doc. 28] filed by plaintiff, Lauren Bertram, individually and on behalf of her

 minor children.1 The motions are opposed by defendants Progressive Southeastern Insurance

 Company and Empire National, Inc. (hereinafter collectively referred to as “defendants”). Docs.

 32, 42, 52. The motions have been referred to the undersigned in accordance with the provisions

 of 28 U.S.C. § 636.

         For the following reasons the motions are GRANTED.

                                                       I.
                                                BACKGROUND

         On October 7, 2019, plaintiff, individually and on behalf of her three minor children, filed

 suit in the 14th Judicial District Court, Parish of Calcasieu, State of Louisiana. alleging that, on

 July 16, 2019, her husband was killed in an automobile accident which occurred on Interstate 10.

 Doc. 1, att. 2, pp. 1-6. Her petition alleges that a tractor trailer driven by defendant Justin Anthony



 1
  The Motion for Attorney Fees [doc.25] was originally filed as a Motion to Compel and Motion for Attorney Fees.
 On July 6, 2020 the court granted the motion to compel and deferred ruling on an award of attorney fees pending
 defendants’ response to the order on the motion to compel. Doc. 27.

                                                       -1-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 2 of 10 PageID #: 364




 Chong, owned by defendant Empire National, Inc. (“Empire”) and insured by defendant

 Progressive Southeastern Insurance Company (“Progressive”), crossed from the eastbound lane of

 Interstate 10 into the westbound lane of Interstate 10 and struck her husband’s vehicle head on

 resulting in him being ejected from the vehicle and dying at the scene.2 Id.

         Plaintiff served her first set of discovery including interrogatories and requests for

 production of documents on defendants with the petition. Doc. 1, att. 2, pp. 7-19. Defendants

 Progressive and Empire filed answers to the lawsuit on October 18, 2019, and November 6, 2019,

 respectively. Doc 1, att. 2 pp. 34-36, 42-44. The lawsuit was removed to this court on November

 14, 2019, on the basis of diversity jurisdiction. Doc. 1.

         On March 18, 2020, the undersigned held a status conference with counsel for plaintiff and

 counsel for defendants. At the conference the parties selected a trial date and the court noted that

 the parties were free to engage in discovery. Doc. 18.

         On May 18, 2020, plaintiff filed a motion to compel and motion for attorney fees. Doc.

 25. In her motion and supporting memorandum she alleged that defendants failed to respond to

 discovery, failed to provide dates for a 30(b)(6) deposition, and failed to provide initial disclosures

 as provided by Rule 26(a). Doc. 25, att. 1. p. 2. Prior to filing the motion counsel for plaintiff

 either conferred or attempted to confer with opposing counsel on at least three occasions. Id. On

 one occasion plaintiff granted defendants a two-week extension to comply with the outstanding

 requests but, following the two-week period, defendants still failed to provide or produce any

 information whatsoever to the plaintiff. Id.




 2
   Plaintiff also named Riverside Transport, Inc. as a defendant in her petition but this defendant was voluntarily
 dismissed. Doc. 12. Defendant Justin Anthony Chong was also voluntarily dismissed from the lawsuit [doc. 15] but
 plaintiff’s Second Amended Complaint added him again as a defendant. Doc. 44.

                                                        -2-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 3 of 10 PageID #: 365




        The court issued a Notice of Motion Setting on the motion to compel and motion for

 attorney fees which set a deadline of twenty-one days for defendants to file a response in opposition

 to the motion. Doc. 26. Defendants did not file any response and on July 6, 2020 the court issued

 an Order stating:

            No opposition to the motion having been submitted, it is

            ORDERED that on or before 7/24/2020, defendant Empire National, Inc.,
            is to respond to the First Set of Discovery served with the original petition
            on 10/22/2019. By that same date Empire is to designate a corporate
            representative and date for a rule 30(b)(6) deposition of Empire.

            IT IS FURTHER ORDERED that defendants Progressive and Empire
            provide[] their initial disclosures mandated by FRCP 26 (a) to plaintiffs no
            later than 7/24/2020.

            Plaintiff has requested attorney fees be awarded. It appears that inaction of
            these defendants would support such an award but we defer ruling on that
            request until we are informed by plaintiff of the extent to which these
            defendants have appropriately responded to this order (or not).

 Doc. 27.

        Plaintiff filed a Motion for Contempt and Discovery Sanctions pursuant to Rule 37 of the

 Federal Rules of Civil Procedure on August 5, 2020. Doc. 28. In this motion plaintiff maintains

 that defendants have taken no action to comply with the court’s July 6, 2020, order and have not

 produced “a single document or responded to one interrogatory.” Doc. 28, att. 2, p. 10. A Notice

 of Motion Setting was issued in reference to this motion giving defendants twenty-one days to file

 a response in opposition. Doc. 29. Defendants failed to file a timely response to the motion and,

 on September 22, 2020, the undersigned set the matter for a hearing in open court. Doc. 31. The

 matter was fixed for hearing on October 23, 2020. Id. Three days before the hearing, on October

 20, 2020, defendants filed an opposition to the motion for contempt and sanctions. Doc. 32. In

 their opposition defendants submit that they have responded to plaintiff’s discovery without



                                                  -3-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 4 of 10 PageID #: 366




 objection, have designated a corporate representative, and provided initial disclosures. Id., p. 1.

 Defendants represent that the delay in responding to discovery was not a “disregard for this court’s

 authority,” but rather defendant Empire’s “difficulty in gathering the requested information.” Id.

 pp. 1-2.

          At the hearing held on Thursday, October 23, 2020, defense counsel stated that he had only

 received responses from his client the week before and answered the discovery over the weekend.

 He emailed these discovery responses to counsel for plaintiff on Monday, October 19, 2020 and

 had the documents and attachments sent by Federal Express on Tuesday, October 19, 2020.3

 Counsel for plaintiff pointed out that he first received the disc with exhibits on the morning of the

 hearing.4 After hearing argument the undersigned emphasized the seriousness of the violation

 particularly considering the nature of the case and the fact that a year had passed without any

 discovery forthcoming. The court stated that sanctions would be imposed and attorney fees

 awarded. See doc. 33. This opinion addresses those issues.

                                                     II.
                                               LAW AND ANALYSIS

     A. Motion for Attorney Fees—Rule 37(a)

          Plaintiff’s Motion for Attorney Fees is based on Federal Rule of Civil Procedure

 37(a)(5)(A) which provides that, when a motion to compel discovery is granted, as in the case

 here, the court must require the party whose conduct necessitated the motion pay the movant’s

 expenses and fees. The court should not award expenses and fees if the nondisclosure was


 3
   Lake Charles, Louisiana, experienced two hurricanes during this period of time -- Hurricane Laura on August 27,
 2020, and Hurricane Delta on October 9, 2020 – causing a great deal of property damage in the area and interruption
 of delivery services to the area.
 4
   Considering that plaintiff’s counsel had yet to review the answers and documents produced, the court ordered that
 he report back as to any deficiencies in the production. Plaintiff filed a response to the court’s order and, while she
 claims that there are deficiencies in the production, she noted that she would pursue the responsiveness through
 depositions and from other sources, reserving her right to re-urge her motion to compel should it become necessary.
 Doc. 39.

                                                           -4-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 5 of 10 PageID #: 367




 “substantially justified” or if “other circumstances make an award of expenses unjust.” Fed. R.

 Civ. P. 37(a)(5)(A)(ii)(iii). Plaintiff claims that, as a prevailing party on the motion to compel, she

 is entitled to reasonable attorney’s fees and expenses under Federal Rule of Civil Procedure 37(a).

 We agree. Defendants offered no opposition to the motion to compel and consequently we find

 no justifiable reason for nondisclosure and will grant expenses and attorney’s fees incurred in

 connection with the filing and prosecution of the motion to compel.

    B. Motion for Contempt and Discovery Sanctions—Rule 37(b)

        Federal Rule of Civil Procedure 37(b)(2)(A) provides sanctions that the court may issue

 for failure to comply with a discovery order. It provides in part,

            If a party or a party's officer, director, or managing agent--or a witness
            designated under Rule 30(b)(6) or 31(a)(4)--fails to obey an order to provide
            or permit discovery, … the court where the action is pending may issue
            further just orders. They may include the following:

                (i) directing that the matters embraced in the order or other designated
                facts be taken as established for purposes of the action, as the prevailing
                party claims;

                (ii) prohibiting the disobedient party from supporting or opposing
                designated claims or defenses, or from introducing designated matters
                in evidence;

                (iii) striking pleadings in whole or in part;

                (iv) staying further proceedings until the order is obeyed;

                (v) dismissing the action or proceeding in whole or in part;

                (vi) rendering a default judgment against the disobedient party; or

                (vii) treating as contempt of court the failure to obey any order except
                an order to submit to a physical or mental examination.




                                                   -5-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 6 of 10 PageID #: 368




 Fed. R. Civ. P. 37(b)(2)(A). In her motion plaintiff first asks the court to sanction the defendants

 by issuing a default judgment. Alternatively, she moves the court to deem certain facts admitted,

 strike defendants’ defenses, and/or find defendants in contempt of court.

        Rule 37 (b)(2) allows the court to “impose ‘just’ sanctions on parties who disobey a

 discovery order.” F.D.I.C. v. Conner, 20 F.3d 1376, 1380 (5th Cir.1994). Rule 37 grants a court

 considerable, but not unlimited, discretion in fashioning appropriate penalties for those who

 disobey such an order. Chilcutt v. United States, 4 F.3d 1313, 1320 (5th Cir.1993). The law favors

 resolution of legal claims on the merits; and, because terminating the litigation is a severe sanction,

 the Fifth Circuit has characterized termination as “draconian” or a “remedy of last resort.” Batson

 v. Neal Spelce Associates, Inc., 765 F.2d 511, 515 (5th Cir.1985).

        Initially and in preparation for hearing we were indeed considering a recommendation of

 the sanction of default considering defendants’ failure to: (1) provide initial disclosures as provided

 in Rule 26; (2) respond to interrogatories and request for production that were served with the

 original petition; (3) designate a corporate representative for a Rule 30(b)(6) deposition; (4)

 provide any opposition to the motion to compel; and (5) abide by this court’s order mandating that

 they respond to discovery by a certain deadline. It was not until three days before the hearing on

 the motion for contempt and sanctions that defendants filed an untimely opposition. Before that

 point it appeared to us as though defendants simply decided not to participate in this lawsuit.

        Nevertheless, since discovery has been provided, we find that a lesser sanction is in order.

 But defendants are cautioned that any further actions that we perceive as an attempt to impede or

 hinder the discovery process and/or the expeditious movement of this case to trial will result in a

 more severe sanction.




                                                   -6-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 7 of 10 PageID #: 369




        Section (b)(2)(C) of Rule 37 provides that in addition to or instead of the sanctions listed

 in section (b)(2)(A),

            the court must order the disobedient party, the attorney advising that party,
            or both to pay the reasonable expenses, including attorney’s fees, caused by
            the failure, unless the failure was substantially justified or other
            circumstances make an award of expenses unjust.

 Fed.R.Civ.P. 37(b)(2)(C).

        In Tollett v. City of Kemah, 285 F.3d 357 (5th Cir.2002), the Fifth Circuit differentiated

 between Rule 37(a) and Rule 37(b) and discussed the method by which courts must determine the

 reasonableness of attorney’s fees under either section.

            Under Rule 37, if a motion to compel is granted, the district court shall …
            require the party … whose conduct necessitated the motion … to pay to the
            moving party the reasonable expenses incurred in making the motion,
            including attorney’s fees. Likewise, for failure to comply with a discovery
            order, the district court shall require the party failing to obey the order … to
            pay the reasonable expenses, including attorney’s fees, caused by the
            failure.

 Id. at 367-69 (emphasis in original) (quotations and citation omitted). The court noted that the

 lodestar method is used to calculate attorney’s fees under either section of Rule 37. Id. at 367.

        Finding that defendants gave no justifiable reason for their failure to abide by the court’s

 order issued on July 6, 2020, we will grant expenses and attorney fees incurred in filing the motion

 for contempt and discovery sanctions.

    C. Calculating Attorney’s Fees

        Determining the amount of reasonable attorneys' fees is a two-step process. "Initially, the

 district court must determine the reasonable number of hours expended on the litigation and the

 reasonable hourly rate for the participating lawyers." Louisiana Power & Light Co. v. Kellstrom,

 50 F.3d 319, 324 (5th Cir.1995)(citing Hensley v. Eckerhart, 103 S.Ct. 1933, 1939 (1983)). "Then,

 the district court must multiply the reasonable hours by the reasonable hourly rates." Id.(citing


                                                  -7-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 8 of 10 PageID #: 370




 Blum v. Stenson, 104 S.Ct. 1541, 1544 (1984). "The product of this multiplication is the lodestar,

 which the district court them either accepts or adjusts upward or downward, depending on the

 circumstances of the case." Id.(citing Brantley v. Surles, 804 F.2d 321, 325 (5th Cir.1986).

        In this case plaintiff seeks a total award of $13,685 which represents 39.10 hours of work

 performed by her attorney Jere Jay Bice in connection with both the motion to compel and the

 motion for contempt and discovery sanctions. See doc. 49, att. 1.

        Defendants do not contest the hourly fee but contend that the amount of time expended is

 excessive and that certain time entries should be disregarded. See Doc. 52. A review of the

 affidavit submitted by counsel for plaintiff shows that he spent 6.3 hours researching the motion

 to compel, drafting the motion to compel, and reviewing court notices regarding the motion setting

 and deadlines. Doc. 41, att. 1, p. 2. As for the motion for contempt and discovery sanctions,

 counsel submits a total of 11 hours for researching, drafting, and revising the motion and

 memorandum. Id., pp. 2-3.

        A review of the record in this case reveals that counsel for plaintiff tried on several

 occasions, to no avail, to contact or work with counsel for defendant prior to filing the motion to

 compel. He filed a motion along with a memorandum brief and attachments totaling 70 pages.

 Doc. 25. After the court granted the motion and issued its order and defendants still failed to

 respond to plaintiff’s discovery, plaintiff filed a motion for contempt and discovery sanctions (26

 pages) seeking, among other things, his attorney fees. Doc. 28. Based on the work performed in

 this case, the court finds that the number of hours expended preparing these two motions is

 reasonable.

        Counsel for plaintiff requests and defendants do not dispute that he should be compensated

 for the time spent preparing for and travelling to the hearing on the motion for contempt and



                                                 -8-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 9 of 10 PageID #: 371




 sanctions. Doc. 49, att. 1, p. 3. Thus, we find that the eight hours spent in this regard is reasonable

 and should be awarded.

        At the hearing on the motion the court requested that counsel for plaintiff review the

 discovery information that defendants provided in response to discovery and submit to the court a

 summary of what has not yet to be produced. In connection with this filing counsel for plaintiff

 lists a total of 10 hours for reviewing and summarizing the information provided, reviewing

 minutes from the proceeding, phone conversation with opposing counsel, and preparing a

 memorandum in response to the court’s request. Doc. 49, att. 1, p. 3. Defendants oppose the time

 spent reviewing responses to discovery and contend that it was not expended in connection with

 the filing of the original motion. Doc. 52, p. 3. As noted above, the court instructed plaintiff to

 review the material provided and report back to the court. Contrary to defendants’ assertion we

 find that these hours are attributable to the motion to compel, are reasonable, and attorney fees

 should be awarded.

        Plaintiff’s counsel itemizes 2.8 hours of time spent for reviewing defendants’ opposition

 to the motion for contempt and discovery sanctions and for preparing a reply memorandum. Doc.

 49, att. 1, p. 3. Again, we find this to be reasonable and will award fees for this time.

        There is one entry in the affidavit for which we will not award fees. Plaintiff’s counsel

 listed a conference with his client regarding the status of the case and motion to compel. Id. We

 do not find that the 1 hour entry is in any way related to the prosecution of the motion to compel

 and will deny attorney’s fees for this entry.

        Turning to hourly rates, plaintiff’s attorney, who has practiced law in Lake Charles,

 Louisiana for over 30 years, seeks an award of $350 per hour. After reviewing recent decisions in

 this district and noting that the hourly fee is not challenged by defendants we find that the rate of



                                                   -9-
Case 2:19-cv-01478-JDC-KK Document 62 Filed 02/08/21 Page 10 of 10 PageID #: 372




 $350 is reasonable and appropriate.5 For these reasons we find that an award of $13,335.00 (38.1

 hours at $350/hour) should be awarded to as attorney fees.

                                                         III.
                                                   CONCLUSION

              For the reasons stated, the Motion for Attorney Fees [doc. 25] and the Motion for

     Contempt and Discovery Sanctions [doc. 28] are GRANTED. Defendants Empire National,

     Inc., and Progressive Southeastern Insurance Company are ordered to pay attorney’s fees in the

     amount of Thirteen Thousand Three Hundred Thirty-Five Dollars ($13,335.00) to plaintiff

     within ninety (90) days of the signing of this order.

              The effect of this order is suspended for a period of fourteen (14) days from the filing to

     allow the parties to appeal to the district court for review. Should either party seek review from

     the district court, then the effect of this order is suspended until final resolution by the district

     court.

              THUS DONE AND SIGNED in Chambers this 8th day of February, 2021.




 5
   Decisions in this district have awarded $295/hour for a senior partner at a law firm with 27 years-experience (Ryan
 v. Calcasieu Parish Police Jury, et al, No. 18-cv-1496 (W.D. La. Dec. 16, 2019)), $265/hour for an attorney with 27
 years-experience, (Trevillion v Union Pacific R.R., No. 18-cv-610 (W.D. La. Aug. 28, 2019)), and $275/hour for an
 attorney with 40 years-experience (Bushnell v. Natali, No. 17-01146, 2019 WL 3980698, at *2 (W.D. La. Aug. 21,
 2019)).


                                                         -10-
